MEMORANDUM **
Vicki Lynn Heater appeals from the 32-month sentence imposed following her guilty-plea conviction for credit card fraud and aggravated identity theft, in violation of 18 U.S.C. §§ 1029(a)(2), and 1028A(a)(l), respectively. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Heater contends that the district court procedurally erred by failing to consider the mitigating circumstances presented and imposed a substantively unreasonable sentence. The record indicates that the district court considered Heater’s arguments and the 18 U.S.C. § 3553(a) sentencing factors. See Rita v. United States, 551 U.S. 338, 356-59, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007); United States v. Carty, 520 F.3d 984, 991-92, 995 (9th Cir.2008) (en banc). Furthermore, in light of the totality of the circumstances, including the 18 U.S.C. § 3553(a) sentencing factors, the district court’s sentence is substantively reasonable. See Carty, 520 F.3d at 993.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.